IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2101 Disciplinary Docket No. 3
                                          :
GARY LEIGH SHAFFER                        :   Board File No. C3-14-594
                                          :
                                          :   (United States Patent and Trademark
                                          :   Office, Proceeding No. D2014-18)
                                          :
                                          :   Attorney Registration No. 30952


                                       ORDER

PER CURIAM:


              AND NOW, this 16th day of January, 2015, Gary Leigh Shaffer, having

been suspended for five months from the practice of patent, trademark and other non-

patent law by Order of the United States Patent and Trademark Office dated July 31,

2014; the said Gary Leigh Shaffer having been directed on November 25, 2014, to

inform this Court of any claim he has that the imposition of the identical or comparable

discipline in this Commonwealth would be unwarranted and the reasons therefor; and

no response having been filed, it is

              ORDERED that Gary Leigh Shaffer is suspended from the practice of law

in this Commonwealth for a period of five months and he shall comply with all the

provisions of Rule 217, Pa.R.D.E.